DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-15, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (CN 107820017 A) in view of Hammersley et al. (U.S. Patent Application Publication 2019/0189019).
Regarding claim 1, Zeng discloses a method for triggering a special image effect, comprising: acquiring an original image from an image source and displaying the original image on a 5display device (Fig. 2 – step 202 – obtaining in the preview picture image; paragraphs [0027]  and [0028] – the preview image is displayed in the electronic equipment interface – the current scene can be captured by the camera and imaging electronic interface, the electronic display image is a preview image); loading an effect package and parsing the effect package to determine semantics of triggering at least one special effect contained in the effect package (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area); collecting a speech in surroundings and recognizing the semantics from the speech (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword); triggering the at least one special effect in response to determining that the semantics is recognized from the speech, the semantics being preset to be associated with the at least one special effect process corresponding to the at least one special effect (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area); and 10processing the original image by performing the at least one special effect process to generate and display at least one image effect (Fig. 2 – step 208 – if the received shooting instruction, storage beauty of the treated image; paragraphs [0034]-[0041] – the electronic device after the shooting instruction is received, can store the beauty of the treated image – the shooting instruction can be a voice command, a touch-screen instruction, the keystroke instruction or the line control instruction).  However, Zeng fails to disclose wherein the effect package comprises a profile, and the profile of the effect package comprises information indicative of correspondence between the semantics and the at least one special effect, information indicative of the at least one special effect, and a storage location of materials contained in the at least one special effect.
Referring to the Hammersley et al. reference, Hammersley et al. discloses a method for triggering a special effect, comprising: loading an effect package and parsing the effect package to determine semantics of triggering at least one special effect contained in the effect package, wherein the effect package comprises a profile, and the profile of the effect package comprises information indicative of correspondence between the semantics and the at least one special effect, information indicative of the at least one special effect, and a storage location of materials contained in the at least one special effect (Fig. 4; paragraph [0094] – the special effect track may be packaged into various file formats and arrangements for interpretation and playing by corresponding special effect software running on a special effect player – it will be appreciated that that the special effect track may alternatively comprise only the data files 401, 403 and that the layer files may be retrieved from a database or memory during playing of one or more special effects of one or more layers of the text source special effect profile, and, in such forms, one or more of the data files 401, 403 may contain linking or file path information for retrieving the special effect files from memory, a database, or over a network; paragraph [0095] – the general data file 401 may comprise general profile data such as, but not limited to, the name of the special effect track, the name of the text source with which the profile is associated, and any other identification or necessary special effect information or profile information – additionally, the general data file 401 may include layer data comprising information about the number of special effect layers in the text source profile and names of the respective special effect layers – the layer data may also include filenames, file paths, or links to the corresponding layer data file 403 of each of the special effect layers – in some embodiments, the script for each text source 103 can identify certain phrases included in the text source 103 that are trigger phrases and/or feature phrases that are linked to certain special effects (e.g., as provided by layer files 403); paragraph [0096] – each layer file 403 may include special effects, which may include one or more special effects for each layer, and the trigger phrase associated with each of the one or more special effects for each layer – the layer file 403 may also provide information on the particular special effect features associated with the one or more special effects of the respective special effect layer – for example, any predetermined durations of time of which one or more special effects is set to play, and optionally, other special effect feature properties, such as, for example, transition effects, such as fade-in, fade-out, volume, looping, and the like).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the provided the special effects in a package as disclosed by Hammersley et al. in the method disclosed by Zeng in order to provide special effects that are easily interpreted and reproduced.  While the special effects that Hammersley et al. is providing is different from the ones Zeng is providing, the idea of how the special effects are packaged can still be applied to the Zeng reference. 
Regarding claim 2, Zeng in view of Hammersley et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the acquiring an original image from an image source and displaying the original image on a 15display device comprises: acquiring, by an image acquisition device, an image or video and displaying the image or video on the display device (Fig. 2 – step 202 – obtaining in the preview picture image; paragraphs [0027]  and [0028] – the preview image is displayed in the electronic equipment interface – the current scene can be captured by the camera and imaging electronic interface, the electronic display image is a preview image).  
Regarding claim 3, Zeng in view of Hammersley et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the 20collecting a speech in surroundings and recognizing semantics of the speech comprises: collecting the speech in surroundings in response to a first triggering signal (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area); and recognizing semantics of the speech (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area).  
Regarding claim 4, Zeng in view of Hammersley et al. discloses all of the limitations as previously discussed with respect to claims 1 and 3 including that wherein the 25first triggering signal comprises any one of: a signal generated by a touch at a predetermined position on a screen of a terminal device (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area; Fig. 2 – step 208 – if the received shooting instruction, storage beauty of the treated image; paragraphs [0034]-[0041] – the electronic device after the shooting instruction is received, can store the beauty of the treated image – the shooting instruction can be a voice command, a touch-screen instruction, the keystroke instruction or the line control instruction); and a signal generated in response to that a predetermined event is recognized from the- 20 -US Patent Application Attorney Docket No. 112704.000208original image (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area).  
Regarding claim 6, Zeng in view of Hammersley et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the 10collecting a speech in surroundings and recognizing semantics of the speech comprises: collecting speech data from surroundings (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area); converting the speech data into text data (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area); and performing word segmentation on the text data to obtain at least one piece of semantics (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area).  
Regarding claim 7, Zeng in view of Hammersley et al. discloses all of the limitations as previously discussed with respect to claim 1 including that 15 wherein the triggering a special effect process in response to that predetermined semantics is recognized from the speech, the predetermined semantics being preset to be associated with at least one effect process, comprises: comparing the semantics recognized from the speech with the predetermined semantics (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area); 20and acquiring a processing parameter of the special effect process corresponding to the predetermined semantics, if the predetermined semantics is contained in the semantics recognized from the speech, wherein the predetermined semantics is preset to be corresponding to the at least one 25effect process (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area).  
Regarding claim 8, Zeng in view of Hammersley et al. discloses all of the limitations as previously discussed with respect to claims 1 and 7 including that wherein the processing the original image by the triggered special effect process to generate and display- 21 -US Patent Application Attorney Docket No. 112704.000208the image effect comprises: processing the original image based on the processing parameter to generate the special image effect, and displaying the special image effect on the display device (Fig. 2 – step 208 – if the received shooting instruction, storage beauty of the treated image; paragraphs [0034]-[0041] – the electronic device after the shooting instruction is received, can store the beauty of the treated image – the shooting instruction can be a voice command, a touch-screen instruction, the keystroke instruction or the line control instruction).  
Regarding claim 9, Zeng in view of Hammersley et al. discloses all of the limitations as previously discussed with respect to claim 1 including that 5wherein the effect process comprises one or more of filter processing, deformation processing, sticker processing, and animation processing (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area).  
Regarding claim 10, Zeng in view of Hammersley et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein before 10the collecting a speech in surroundings and recognizing semantics of the speech, the method further comprises: setting a sampling frequency and a sampling resolution for speech collecting (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area).  
Regarding claim 11, Zeng in view of Hammersley et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein before 15the triggering an effect process in response to that predetermined semantics is recognized from the speech, the method further comprises: setting correspondence between the predetermined semantics and the special image effect, the special image effect comprising the at least one effect process required for generating the image effect (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area).  
Regarding claim 12, Zeng discloses an apparatus for triggering a special image effect, comprising: at least one processor (paragraph [0026] - processor); and a memory configured for storing at least one program (paragraph [0026] - memory), wherein when the at least one program is executed by the at least one processor, the at least one 25processor is caused to perform operations of: acquiring an original image from an image source and displaying the original image on a display device (Fig. 2 – step 202 – obtaining in the preview picture image; paragraphs [0027]  and [0028] – the preview image is displayed in the electronic equipment interface – the current scene can be captured by the camera and imaging electronic interface, the electronic display image is a preview image); loading an effect package and parsing the effect package to determine semantics of triggering at least one special effect contained in the effect package (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area); collecting a speech in surroundings and recognizing the semantics from the speech (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword); - 22 -US Patent ApplicationAttorney Docket No. 112704.000208triggering the at least one special effect in response to determining that the semantics is recognized from the speech, the semantics being preset to be associated with at least one special effect process corresponding to the at least one special effect (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area); and processing the original image by performing the at least one special effect process to generate and 5display at least one image effect (Fig. 2 – step 208 – if the received shooting instruction, storage beauty of the treated image; paragraphs [0034]-[0041] – the electronic device after the shooting instruction is received, can store the beauty of the treated image – the shooting instruction can be a voice command, a touch-screen instruction, the keystroke instruction or the line control instruction).  However, Zeng fails to disclose wherein the effect package comprises a profile, and the profile of the effect package comprises information indicative of correspondence between the semantics and the at least one special effect, information indicative of the at least one special effect, and a storage location of materials contained in the at least one special effect.
Referring to the Hammersley et al. reference, Hammersley et al. discloses an apparatus for triggering a special effect, comprising: loading an effect package and parsing the effect package to determine semantics of triggering at least one special effect contained in the effect package, wherein the effect package comprises a profile, and the profile of the effect package comprises information indicative of correspondence between the semantics and the at least one special effect, information indicative of the at least one special effect, and a storage location of materials contained in the at least one special effect (Fig. 4; paragraph [0094] – the special effect track may be packaged into various file formats and arrangements for interpretation and playing by corresponding special effect software running on a special effect player – it will be appreciated that that the special effect track may alternatively comprise only the data files 401, 403 and that the layer files may be retrieved from a database or memory during playing of one or more special effects of one or more layers of the text source special effect profile, and, in such forms, one or more of the data files 401, 403 may contain linking or file path information for retrieving the special effect files from memory, a database, or over a network; paragraph [0095] – the general data file 401 may comprise general profile data such as, but not limited to, the name of the special effect track, the name of the text source with which the profile is associated, and any other identification or necessary special effect information or profile information – additionally, the general data file 401 may include layer data comprising information about the number of special effect layers in the text source profile and names of the respective special effect layers – the layer data may also include filenames, file paths, or links to the corresponding layer data file 403 of each of the special effect layers – in some embodiments, the script for each text source 103 can identify certain phrases included in the text source 103 that are trigger phrases and/or feature phrases that are linked to certain special effects (e.g., as provided by layer files 403); paragraph [0096] – each layer file 403 may include special effects, which may include one or more special effects for each layer, and the trigger phrase associated with each of the one or more special effects for each layer – the layer file 403 may also provide information on the particular special effect features associated with the one or more special effects of the respective special effect layer – for example, any predetermined durations of time of which one or more special effects is set to play, and optionally, other special effect feature properties, such as, for example, transition effects, such as fade-in, fade-out, volume, looping, and the like).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the provided the special effects in a package as disclosed by Hammersley et al. in the apparatus disclosed by Zeng in order to provide special effects that are easily interpreted and reproduced.  While the special effects that Hammersley et al. is providing is different from the ones Zeng is providing, the idea of how the special effects are packaged can still be applied to the Zeng reference. 
Regarding claim 13, Zeng in view of Hammersley et al. discloses all of the limitations as previously discussed with respect to claim 12 including that wherein the acquiring an original image from an image source and displaying the original image on a display device comprises: acquiring, by an image acquisition device, an image or video and displaying the image or 10video on the display device (Fig. 2 – step 202 – obtaining in the preview picture image; paragraphs [0027]  and [0028] – the preview image is displayed in the electronic equipment interface – the current scene can be captured by the camera and imaging electronic interface, the electronic display image is a preview image).  
Regarding claim 14, Zeng in view of Hammersley et al. discloses all of the limitations as previously discussed with respect to claim 12 including that wherein the collecting a speech in surroundings and recognizing semantics of the speech comprises: collecting the speech in surroundings in response to a first triggering signal (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area); and 15recognizing semantics of the speech (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area).  
Regarding claim 15, Zeng in view of Hammersley et al. discloses all of the limitations as previously discussed with respect to claims 12 and 14 including that wherein the first triggering signal comprises any one of: a signal generated by a touch at a predetermined position on a screen of a terminal device (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area; Fig. 2 – step 208 – if the received shooting instruction, storage beauty of the treated image; paragraphs [0034]-[0041] – the electronic device after the shooting instruction is received, can store the beauty of the treated image – the shooting instruction can be a voice command, a touch-screen instruction, the keystroke instruction or the line control instruction); 20and a signal generated in response to that a predetermined event is recognized from the original image (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area).  
Regarding claim 17, Zeng in view of Hammersley et al. discloses all of the limitations as previously discussed with respect to claim 12 including that - 23 -US Patent Applicationwherein the collecting a speech in surroundings and recognizing semantics of the speech comprises: collecting speech data from surroundings (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area); converting the speech data into text data (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area); and 5performing word segmentation on the text data to obtain at least one piece of semantics (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area).  
Regarding claim 18, Zeng in view of Hammersley et al. discloses all of the limitations as previously discussed with respect to claim 12 including that wherein the triggering a special effect process in response to that predetermined semantics is recognized from the speech, the predetermined semantics being preset to be associated with at least one effect process, comprises: 10comparing the semantics recognized from the speech with the predetermined semantics (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area); and acquiring a processing parameter of the special effect process corresponding to the predetermined semantics, if the predetermined semantics is contained in the semantics recognized from the speech, 15wherein the predetermined semantics is preset to be corresponding to the at least one effect process (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area).  
Regarding claim 19, Zeng in view of Hammersley et al. discloses all of the limitations as previously discussed with respect to claims 12 and 18 including that wherein the processing the original image by the triggered special effect process to generate and display the image effect comprises: 20processing the original image based on the processing parameter to generate the special image effect, and displaying the special image effect on the display device (Fig. 2 – step 208 – if the received shooting instruction, storage beauty of the treated image; paragraphs [0034]-[0041] – the electronic device after the shooting instruction is received, can store the beauty of the treated image – the shooting instruction can be a voice command, a touch-screen instruction, the keystroke instruction or the line control instruction).  
Regarding claim 20, Zeng discloses a non-transitory computer readable storage medium, configured to store non-transient computer readable instructions, wherein the non-transient computer readable instructions, when 25executed by a computer (paragraph [0026]), cause the computer to perform operations comprising: acquiring an original image from an image source and displaying the original image on a 5display device (Fig. 2 – step 202 – obtaining in the preview picture image; paragraphs [0027]  and [0028] – the preview image is displayed in the electronic equipment interface – the current scene can be captured by the camera and imaging electronic interface, the electronic display image is a preview image); loading an effect package and parsing the effect package to determine semantics of triggering at least one special effect contained in the effect package (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area); collecting a speech in surroundings and recognizing the semantics from the speech (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword); triggering the at least one special effect in response to determining that the semantics is recognized from the speech, the semantics being preset to be associated with at least one special effect process corresponding to the at least one special effect (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area); and 10processing the original image by performing the at least one special effect process to generate and display at least one image effect (Fig. 2 – step 208 – if the received shooting instruction, storage beauty of the treated image; paragraphs [0034]-[0041] – the electronic device after the shooting instruction is received, can store the beauty of the treated image – the shooting instruction can be a voice command, a touch-screen instruction, the keystroke instruction or the line control instruction).  However, Zeng fails to disclose wherein the effect package comprises a profile, and the profile of the effect package comprises information indicative of correspondence between the semantics and the at least one special effect, information indicative of the at least one special effect, and a storage location of materials contained in the at least one special effect.
Referring to the Hammersley et al. reference, Hammersley et al. discloses a method for triggering a special effect, comprising: loading an effect package and parsing the effect package to determine semantics of triggering at least one special effect contained in the effect package, wherein the effect package comprises a profile, and the profile of the effect package comprises information indicative of correspondence between the semantics and the at least one special effect, information indicative of the at least one special effect, and a storage location of materials contained in the at least one special effect (Fig. 4; paragraph [0094] – the special effect track may be packaged into various file formats and arrangements for interpretation and playing by corresponding special effect software running on a special effect player – it will be appreciated that that the special effect track may alternatively comprise only the data files 401, 403 and that the layer files may be retrieved from a database or memory during playing of one or more special effects of one or more layers of the text source special effect profile, and, in such forms, one or more of the data files 401, 403 may contain linking or file path information for retrieving the special effect files from memory, a database, or over a network; paragraph [0095] – the general data file 401 may comprise general profile data such as, but not limited to, the name of the special effect track, the name of the text source with which the profile is associated, and any other identification or necessary special effect information or profile information – additionally, the general data file 401 may include layer data comprising information about the number of special effect layers in the text source profile and names of the respective special effect layers – the layer data may also include filenames, file paths, or links to the corresponding layer data file 403 of each of the special effect layers – in some embodiments, the script for each text source 103 can identify certain phrases included in the text source 103 that are trigger phrases and/or feature phrases that are linked to certain special effects (e.g., as provided by layer files 403); paragraph [0096] – each layer file 403 may include special effects, which may include one or more special effects for each layer, and the trigger phrase associated with each of the one or more special effects for each layer – the layer file 403 may also provide information on the particular special effect features associated with the one or more special effects of the respective special effect layer – for example, any predetermined durations of time of which one or more special effects is set to play, and optionally, other special effect feature properties, such as, for example, transition effects, such as fade-in, fade-out, volume, looping, and the like).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the provided the special effects in a package as disclosed by Hammersley et al. in the method disclosed by Zeng in order to provide special effects that are easily interpreted and reproduced.  While the special effects that Hammersley et al. is providing is different from the ones Zeng is providing, the idea of how the special effects are packaged can still be applied to the Zeng reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                         
July 1, 2022